 

Exhibit 10.1

 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made as of January 9, 2015,
by and between Retrophin, Inc., a Delaware corporation (“Retrophin” or “Seller”)
and Turing Pharmaceuticals AG, a stock corporation organized under the laws of
Switzerland (“Buyer”).  Buyer and Seller may be referred to herein collectively
as the “Parties” and individually as a “Party.”

 

RECITALS

 

WHEREAS, Buyer is interested in acquiring from Seller the Assets (as defined in
Section 2.1 below) related to ketamine (the “Product”) licensed to Seller
pursuant to that certain Exclusive License Agreement made effective on December
12, 2013 by and between Stuart Weg, MD (“Dr. Weg”) and Seller (the “Weg
Agreement”).

 

WHEREAS, Seller desires to assign all of its rights, interests and obligations
under the Weg Agreement, and convey all of the Assets to Buyer, and Buyer
desires to purchase the Assets from Seller and assume the Product rights,
interests and obligations under the Weg Agreement, all on the terms and subject
to the conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of these premises, the respective covenants of
Buyer and Seller set forth below and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

 

ARTICLE 1
DEFINITIONS

 

1.1          Definitions.  In addition to the other capitalized terms defined
herein, the following capitalized terms shall have the following respective
meanings:

 

“Affiliate” means, with respect to any Party, any Person that, directly or
indirectly, controls, is controlled by, or is under common control with such
Party at any time during the period for which the determination of affiliation
is being made.  For the purposes of this definition, “control” (with correlative
meanings for the terms “controlled by” and “under common control with”) means
the possession by the applicable Person, directly or indirectly, of the power to
direct or cause the direction of the management, policies and business affairs
of a Person, whether through ownership of voting securities or general
partnership or managing member interests, by contract or otherwise.

 

“Applicable Laws” means all applicable laws, rules, regulations and guidelines
that may apply to the development, manufacture, use, sale, offer for sale or
distribution of Product, or the performance of any Party’s obligations under
this Agreement.

 

 

 

 

“Business Day” means any day other than a Saturday, Sunday or a day on which
banking institutions in the State of New York are authorized or obligated by law
or executive order to close.

 

“Confidential Information” means any information that (i) in any way relates to
a Party or Affiliate thereof, including its products, business, know-how,
business strategies and technology and (ii) is furnished or disclosed to the
other Party in connection with this Agreement, and is identified as
“confidential” (or words of similar import) upon such disclosure; provided,
however, that the term “Confidential Information” shall not include any specific
information that:

 

(A)         at the time of disclosure, is generally available to the public;

 

(B)         after disclosure hereunder, becomes generally available to the
public, except as a result of a breach of this Agreement by the recipient of
such information;

 

(C)         becomes available to the recipient of such information from a Third
Party that is not legally or contractually prohibited by the disclosing Party
from disclosing such Confidential Information; or

 

(D)         the recipient of which can demonstrate was developed by or for such
recipient without the use of any of the Confidential Information of the
disclosing Party or its Affiliates hereunder.

 

“Liens” means any mortgages, security interests, liens, options, pledges,
equities, claims, charges, restrictions, conditions, conditional sale contracts
and any other adverse interests or other encumbrances of any kind whatsoever.

 

“Person” means any individual, partnership, association, corporation, limited
liability company, trust or other legal person or entity.

 

“Third Party” means any Person other than a Party and such Party’s Affiliates.

 

1.2          Interpretation.  Unless the context of this Agreement otherwise
requires (a) words of any gender include each other gender, (b) words using the
singular or plural number also include the plural or singular number,
respectively, (c) the terms “hereof,” “herein,” “hereby” and derivative or
similar words refer to this entire Agreement, (d) the terms “Article,” “Section”
and “Exhibit” refer to the specified Article, Section and Exhibit of this
Agreement and (e) the terms “include,” “includes” or “including,” shall be
deemed to be followed by the words “without limitation” unless otherwise
indicated.  Whenever this Agreement refers to a number of days, unless otherwise
specified, such number shall refer to calendar days.  The headings in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

 

2

 

 

ARTICLE 2
SALE AND PURCHASE OF purchased ASSETS

 

2.1          Conveyance of Assets.  Upon the terms and subject to the conditions
of this Agreement, on the Closing Date, Seller shall irrevocably sell, assign,
transfer, convey and deliver to Buyer, and Buyer shall purchase, acquire and
accept, free and clear of any and all Liens, all right, title and interest of
Seller in and to the Weg Agreement and the following assets related to the
Product (collectively, the “Assets”):

 

(a)          Investigational New Drug application number PIND 121,780 and all
regulatory filings and data, including the approximate 50 boxes of data and
CD/DVDs of data that exist containing method development and CoA data;

 

(b)          All FDA correspondence, including all briefing documents and FDA
response;

 

(c)          Contact information for API, device and finished drug product
vendors; and

 

(d)          Any and all supplies that exist, including vials, actuators and
pumps.

 

Seller will provide Buyer with the location of the Assets, and Buyer will be
responsible for the Assets from and after the Closing Date.

 

2.2          Assumed Liabilities.  Upon the terms and subject to the conditions
of this Agreement, on the Closing Date, Buyer shall assume, be responsible for
and pay, perform and discharge when due any and all liabilities of Seller
arising under the Weg Agreement or otherwise with regard to the Product and the
Assets that accrue from and after the Closing Date (the “Assumed Liabilities”):

 

2.3          Excluded Liabilities.  Except for the Assumed Liabilities, Buyer
shall not assume or be liable for any liabilities of Seller or its respective
Affiliates (fixed, contingent or otherwise, and whether or not accrued) arising
from or related to the Product, the Assets or otherwise (the “Excluded
Liabilities”).

 

2.4          Transfer Taxes and Fees.  Any and all sales, excise, use,
value-added and similar taxes, fees or duties assessed or incurred by reason of
the sale by Seller and the purchase by Buyer of the Assets hereunder shall be
paid by Seller (and not by Buyer), regardless of which Party against which such
taxes, fees or duties are assessed.

 

ARTICLE 3
Consideration  

 

3.1          Consideration.  Subject to the terms and conditions of this
Agreement, the consideration (the “Consideration”) for the transfer and
conveyance of the Assets to Buyer in accordance with Article 2 shall be One
Million Dollars ($1,000,000) payable by wire transfer of immediately available
funds to the account or accounts designated in writing by Seller.

 

3

 

 

3.2          Allocation of Consideration.  The Consideration shall be allocated
among the Assets as of the Closing Date in accordance with Applicable Laws and
Schedule 3.2.  The Parties each agree to (a) report (and to cause its respective
Affiliates to report) the transactions contemplated by this Agreement in a
manner consistent with Applicable Law and with the terms of this Agreement
(including the allocation set forth on Schedule 3.2) and (b) not to take any
position inconsistent therewith in any tax return, in any tax refund claim, in
any litigation or otherwise.  For tax purposes, the Parties each agree to treat
the transfer of the Assets to Buyer in part as a sale of the Assets to Buyer and
in part as a contribution of the Assets to Buyer under Section 721 of the U.S.
Internal Revenue Code (and comparable provisions of applicable U.S., state,
local and non-U.S. tax laws).

 

ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller hereby represents and warrants to Buyer as follows:

 

4.1          Organization; Subsidiary.  Seller is a business entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction in which it is formed or incorporated.  Seller has the requisite
power and authority to own, lease and operate the properties now owned, leased
and operated by it and to carry on its business as currently conducted.  Seller
is duly qualified to do business as a foreign entity in each jurisdiction in
which the nature of its business or the character of its properties makes such
qualification necessary, except where the failure to do so would not have a
material adverse effect on Seller or any of the Assets.  

 

4.2          Authority and Enforceability.  Seller has the requisite power and
authority to enter into this Agreement and each of the Bill of Sale and the
Assignment and Assumption Agreement  (as such terms are defined in Section 6.2)
to which each is a party (collectively the “Ancillary Agreements”), and to
perform its obligations hereunder and thereunder.  Seller has taken all
necessary action on its part to authorize the execution and delivery of this
Agreement and each Ancillary Agreement to which it is a party and the
performance of its obligations hereunder and thereunder.  This Agreement and
each Ancillary Agreement to which it is a party has been duly and validly
executed and delivered by Seller and is the legal, valid and binding obligation
of Seller, enforceable against Seller in accordance with its terms.

 

4.3          No Violation, Etc.  The execution and delivery of this Agreement
and each Ancillary Agreement to which it is a party, and the performance of the
obligations hereunder and thereunder by Seller does not and will not (a) violate
or conflict with any provision of the charter documents of Seller, (b) violate,
or conflict with, or result in a breach of any provision of, or constitute a
default or give rise to any right of termination, cancellation or acceleration
(with the passage of time, notice or both) under any agreement, lease,
instrument, obligation, understanding or arrangement, oral or written, to which
Seller is a party or by which any of Seller’s properties or assets is subject,
including the Assets, (c) violate any Applicable Law to which Seller or any of
its properties or assets are subject or (d) result in any Lien on the
Assets.  Without limiting the foregoing, Seller has not granted any right to any
Third Party which would conflict with the conveyance of the Assets to Buyer.

 

4

 

 

4.4          No Consents and Approvals.  Except for the consents of Dr. Weg and
Athyrium Capital Management as provided in Section 4.7, no permit, consent,
approval or authorization of, or notice, declaration, filing or registration
with, any governmental authority or Third Party is or will be necessary in
connection with the execution and delivery by Seller of this Agreement and each
Ancillary Agreement to which it is a party or the performance by Seller of its
obligations hereunder and thereunder.

 

4.5          Litigation.  There is no litigation, proceeding, investigation,
arbitration or claim pending against Seller or, to Seller’s knowledge,
threatened with respect to the Assets or the transactions contemplated herein.

 

4.6          Assets.  Seller has, and on the Closing Date will convey and
transfer to Buyer hereby, good, complete and legal title to each and all of the
Assets, free and clear of any and all Liens.  

 

4.7          Assigned Contract.  Seller has delivered to Buyer a true, correct
and complete copy of the Weg Agreement (the “Assigned Contract”) (including
amendments thereto).  The Assigned Contract is a valid and binding obligation of
the parties thereto, enforceable in accordance with its terms.  Seller has duly
performed all of its obligations under the Assigned Contract to the extent that
such obligations to perform have accrued; and no breach or default, alleged
breach or default, or event which would (with the passage of time, notice or
both) constitute a breach or default thereunder has occurred.  Seller has not
received any notice of default or breach (written or oral) under the Assigned
Contract.  The execution, delivery and performance of this Agreement or any
Ancillary Agreement and consummation of the transactions contemplated hereby and
thereby will not result in a breach of or default under the Assigned Contract,
will not terminate of modify any rights of, or accelerate or augment any
obligation of, Seller under the Assigned Contract and do not require any
consent, approval, waiver or other action by any party to the Assigned Contract,
except for the consent to assign the Assigned Contract by Dr. Weg.  In
accordance with the terms of this Agreement, at the Closing, Seller’s rights
under the Assigned Contract shall be assigned hereby to Buyer, and Buyer shall
have the right to exercise the rights and privileges of Seller under the
Assigned Contract pursuant to its terms.

 

4.8          Solvency.  Upon and immediately following the Closing Date, after
giving effect to all of the transactions contemplated by and in this Agreement
(including the payment of the Consideration and the assumption by Buyer of the
Assumed Liabilities in accordance herewith), Seller will not be insolvent and
Seller will have sufficient capital to continue in business and pay its debts as
they become due.

 

4.9          Exclusive Representations and Warranties.         Other than the
express representations and warranties set forth in this Article 4 or in any
Ancillary Agreement, Seller is not making any representations or warranties,
express or implied.

 

5

 

 

ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer hereby represents and warrants to Seller as follows:

 

5.1          Organization.  Buyer is a stock corporation organized, validly
existing and in good standing under the laws of Switzerland.  Buyer has the
requisite power and authority to own, lease and operate the properties now
owned, leased and operated by it and to carry on its businesses as currently
conducted.  Buyer is duly qualified to do business as a foreign entity in each
jurisdiction in which the nature of its business or the character of its
properties makes such qualification necessary, except where the failure to do so
would not have a material adverse effect on Buyer.

 

5.2          Authority and Enforceability.  Buyer has the requisite power and
authority to enter into this Agreement and each Ancillary Agreement to which it
is a party and to perform its obligations hereunder and thereunder.  Buyer has
taken all necessary action on its part to authorize the execution and delivery
of this Agreement and each Ancillary Agreement to which it is a party and the
performance of its obligations hereunder and thereunder.  This Agreement and
each Ancillary Agreement to which it is a party has been duly and validly
executed and delivered by Buyer and is the legal, valid and binding obligation
of Buyer, enforceable against Buyer in accordance with its terms.

 

5.3          No Violation, Etc.  The execution and delivery of this Agreement
and each Ancillary Agreement to which it is a party and the performance of the
obligations hereunder and thereunder by Buyer does not and will not (a) violate
or conflict with any provision of the charter documents of Buyer, (b) violate,
or conflict with, or result in a breach of any provision of, or constitute a
default or give rise to any right of termination, cancellation or acceleration
(with the passage of time, notice or both) under any agreement, lease,
instrument, obligation, understanding or arrangement, oral or written, to which
Buyer or any of its Affiliates is a party or by which any of Buyer’s properties
or assets is subject or (c) violate any Applicable Law to which Buyer or any of
its properties or assets are subject.

 

5.4          No Consents and Approvals.  No permit, consent, approval or
authorization of, or notice, declaration, filing or registration with, any
governmental authority or Third Party is or will be necessary in connection with
the execution and delivery by Buyer of this Agreement and each Ancillary
Agreement to which it is a party or the performance by Buyer of its obligations
hereunder and thereunder.

 

5.5          Litigation.  There is no litigation, proceeding, investigation,
arbitration or claim pending against Buyer or its Affiliates or, to Buyer’
knowledge, threatened with respect to the transactions contemplated herein.

 

5.6          Exclusive Representations and Warranties.         Other than the
express representations and warranties set forth in this Article 5 or in any
Ancillary Agreement, Buyer is not making any representations or warranties,
express or implied.

 

6

 

 

ARTICLE 6
CLOSING

 

6.1         Closing.  The consummation of the transactions contemplated herein
(the “Closing”) will take place on the date hereof at the offices of Reitler
Kailas & Rosenblatt LLC, 885 Third Avenue, New York, New York 10022, or at such
other time and place as agreed to by Buyer and Seller in writing.  The date on
which the Closing actually occurs is referred to herein as the “Closing Date”.

 

6.2         Closing Deliverables.

 

(a)          Seller’s Deliverables.  At the Closing, Seller shall deliver or
have delivered to Buyer the following:

 

(i)          A Certificate, in a form reasonably satisfactory to Buyer, executed
by an executive officer of Seller and dated as of the Closing Date, certifying
that (A) each of the representations and warranties of Seller set forth in this
Agreement is true and correct as of the Closing Date as though made on and as of
the Closing Date, and (B) Seller has performed or complied with all obligations,
conditions and covenants required to be performed by it under this Agreement at
or prior to the Closing.

 

(ii)         Bill of Sale, executed by Seller and dated as of the Closing Date,
in the form of Exhibit A hereto (the “Bill of Sale”);    

 

(iii)        Assignment and Assumption Agreement related to the Assigned
Contract, executed by Seller and dated as of the Closing Date, in the form of
Exhibit B hereto (the “Assignment and Assumption Agreement”); and

 

(iv)        The consent from Athyrium Capital Management set forth in Section
4.4.  

 

(b)          Buyer’s Deliverables. At the Closing, Buyer shall have delivered to
Seller the following:

 

(i)          A Certificate, in a form reasonably satisfactory to Seller,
executed by an executive officer of Buyer and dated of the Closing Date,
certifying that (A) each of the representations and warranties of Buyer set
forth in this Agreement is true and correct, in all material respects, as of the
Closing Date as though made on and as of the Closing Date, and (B) Buyer has
performed or complied with, in all material respects, all obligations,
conditions and covenants required to be performed by it under this Agreement at
or prior to the Closing;

 

(ii)         Assignment and Assumption Agreement, executed by Buyer and dated as
of the Closing Date;  

 

(iii)        Buyer’s arrangements for collection of the Assets; and

 

(iv)        The consent from Dr. Weg set forth in Section 4.4.

 

7

 

 

6.3         Conditions to Obligations of Buyer.  The obligations of Buyer to
purchase the Assets, to assume the Assumed Liabilities and to consummate the
other transactions contemplated by this Agreement are subject to the
satisfaction on and as of the Closing Date of each of the following conditions
(or Buyer’s expressed waiver of such condition in writing):

 

(a)          Representations and Warranties.  The representations and warranties
of Seller set forth in this Agreement shall be true and correct, in all material
respects, as of the Closing Date.

 

(b)          Performance of Obligations of Seller.  Seller shall have performed
or complied in all material respects with all obligations, conditions and
covenants required to be performed by it under this Agreement at or prior to the
Closing.

 

(c)          Consents.  The consents set forth in Section 4.4 shall have been
obtained from Dr. Weg and Athyrium Capital Management.

 

(d)          No Injunction.  There shall not have been issued and in effect any
injunction or similar legal order prohibiting or restraining consummation the
transaction contemplated by this Agreement.

 

(e)          Closing Deliverables.  On or before the Closing, Buyer shall have
received from Seller each of the deliverables set forth in Section 6.2(a) above.

 

6.4         Conditions to the Obligations of Seller.  The obligations of Seller
to sell, assign, convey and deliver the Assets hereof are subject to the
satisfaction on and as of the Closing of each of the following conditions (or
Seller’s expressed waiver of such condition in writing):

 

(a)          Representations and Warranties.  The representations and warranties
of Buyer set forth in this Agreement shall be true and correct in all material
respects as of the Closing.

 

(b)          Performance of Obligations of Buyer.  Buyer shall have performed in
all material respects all obligations required to be performed by it under this
Agreement at or prior to the Closing Date.

 

(c)          Consents.  The consents set forth in Section 4.4 shall have been
obtained from Dr. Weg and Athyrium Capital Management.

 

(d)          No Injunction.  There shall not have been issued and in effect any
injunction or similar legal order prohibiting or restraining consummation the
transaction contemplated by this Agreement.

 

(e)          Closing Deliverables.  On or before the Closing, Seller shall have
received from Buyer each of the deliverables set forth in Section 6.2(b) above.

 

8

 

 

ARTICLE 7
Post-Closing Covenants and Agreements

 

7.1          Additional Deliveries.  For no additional consideration, from time
to time, on and after the Closing Date, at Buyer’s request, Seller shall execute
and deliver such additional or confirmatory instruments, documents of
conveyance, endorsements, assignments and acknowledgments as are necessary to
evidence or vest in Buyer sole and exclusive title in and to the Assets.

 

7.2          Intentionally Omitted.  

 

7.3          Intentionally Omitted.

 

7.4          Freedom from Suit.  Seller, on behalf of itself, its Affiliates and
any successors and assigns of Seller or its Affiliates, hereby irrevocably and
forever waives any right, remedy or cause of action against Buyer, its
Affiliates or its licensees or any of their respective successors or assigns,
for infringement or the like of any intellectual property right that Seller, its
Affiliates or their respective successors and assigns may have, as of the
Closing Date or thereafter at any time in the future, arising from or related to
any use or practice by Buyer, its Affiliates or its licensees, or any of their
respective successors or assigns, of the Assets anywhere in the world.  In
addition, Seller shall not and shall cause its Affiliates to not directly, or
indirectly through assistance granted to a Third Party, commence any
reexamination, interference or opposition proceeding, challenge the validity or
enforceability of, or oppose any extension of or the grant of a supplementary
protection certificate with respect to any patent or patent application included
in or covering any Product intellectual property right of the Product.

 

7.5          Technology Transfer.  Seller agrees to provide its personnel as
reasonably requested by Buyer to assist Buyer in the transfer of the Assets and
technology related to the Assets to Buyer or such third parties as Buyer may
designate (the “Tech Transfer”).  Buyer shall bear all costs related to the Tech
Transfer at a rate of One Hundred Thousand Dollars ($100,000) per Seller
employee full-time equivalent.  Any Tech Transfer costs hereunder and under any
other asset purchase agreement entered into between Seller and Buyer in excess
of Twenty-Five Thousand Dollars ($25,000) in the aggregate shall require the
prior written approval of Buyer.  Seller’s obligation to provide Tech Transfer
assistance shall terminate on the six (6) month anniversary of the Closing Date.

 

ARTICLE 8
INDEMNIFICATION

 

8.1          By Seller.  From and after the Closing Date, to the extent provided
in this Article 8, Seller shall indemnify, defend and hold harmless Buyer and
its Affiliates and their respective officers, directors, employees, agents,
successors and assigns from and against any claims, suits or proceedings and any
damages or liability therefrom or settlement thereof (including reasonable fees
of attorneys and related costs) to the extent arising out of or related to
(a) any breach of any representation, warranty, covenant or agreement of Seller
contained in herein and (b) any Excluded Liability.

 

9

 

 

8.2          By Buyer.  From and after the Closing Date, to the extent provided
in this Article 8, Buyer shall indemnify, defend and hold harmless Seller and
its Affiliates and their respective officers, directors, employees, agents,
successors and assigns from and against any claims, suits or proceedings and any
damages or liability therefrom or settlement thereof (including reasonable fees
of attorneys and related costs) to the extent arising out of or related to
(a) any breach of any representation, warranty, covenant or agreement of Buyer
contained in this Agreement and (b) any Assumed Liability.

 

8.3          Indemnification Procedures.  A Party (the “Indemnitee”) that
intends to claim indemnification under this Article 8 shall promptly notify the
other Party (the “Indemnitor”) in writing of any action, claim or liability in
respect to which the Indemnitee or any of its Affiliates or its or their
respective officers, directors, employees or agents intends to claim such
indemnification.  The Indemnitee shall permit and shall cause its employees and
agents to permit, the Indemnitor, at its discretion, to settle any such action,
claim or liability and agrees to the complete control of such defense or
settlement by the Indemnitor; provided, however, that such settlement does not
materially and adversely affect the Indemnitee’s rights hereunder or impose any
obligations on the Indemnitee in addition to those set forth herein.  No such
action, claim or liability shall be settled by the Indemnitee without the prior
written consent of the Indemnitor (which consent shall not be unreasonably
withheld, delayed or conditioned), and the Indemnitor shall not be responsible
for any fees or other costs incurred other than as provided herein.  The
Indemnitee, its employees, agents and Affiliates shall cooperate fully with the
Indemnitor and its legal representatives in the investigation and defense of any
action, claim or liability covered by this indemnification.  The Indemnitee
shall have the right, but not the obligation to be represented by counsel of its
own selection at its own expense.

 

ARTICLE 9
DISPUTE RESOLUTION

 

9.1          Arbitration.  

 

(a)          Any dispute arising out of or relating to this Agreement (including
the Exhibits and Schedules referenced herein, the Ancillary Agreements and the
other specific agreements contemplated herein or thereby) that cannot be
resolved in thirty (30) days through good faith negotiation and discussion among
the Parties shall be finally settled by arbitration administered by the American
Arbitration Association under its Commercial Arbitration Rules then in effect
(the “Arbitration Rules”).  The arbitration shall be conducted in the County and
State of New York, unless otherwise agreed by the Parties in writing.  The
arbitration shall be conducted in the English language.

 

(b)          The arbitration shall be conducted by a single, neutral arbitrator
(“Arbitrator”) selected as follows:  Within ten (10) days after receipt of an
arbitration notice from a Party, the Parties shall attempt in good faith to
agree on an Arbitrator.  If the Parties do not agree on an Arbitrator within ten
(10) days after receipt of an arbitration notice, the Parties shall exchange
lists containing the names of three (3) candidates proposed by each Party to
serve in such capacity.  No later than the five (5) days after the exchange of
each Party’s list of candidates, each Party shall deliver to the other a list
ranking all six (6) candidates proposed by the Parties in order of preference
(one (1) being the most preferred and six (6) being the least

 

10

 

 

preferred).  The candidate with the lowest aggregate ranking on the Parties’
lists shall serve as the Arbitrator (with the candidate whose last name comes
first alphabetically being chosen in case of a tie).  If any candidate selected
in accordance with the procedures provided in this Section is unable or
unwilling to act as the Arbitrator, the candidate whose ranking is next lowest
shall be approached until an Arbitrator is selected.  If none of the candidates
proposed by the Parties is capable or willing to serve as the Arbitrator, the
Parties may either agree to repeat the process until an Arbitrator is selected
or, at the election of either Party, proceed in accordance with the Arbitration
Rules.  

 

(c)          The decision or award of the Arbitrator shall be final, binding and
incontestable and may be used as a basis for judgment thereon in any
jurisdiction. The Parties hereby expressly agree to waive the right to appeal
from the decision of the Arbitrator. Accordingly, there shall be no appeal to
any court or other authority (government or private) from the decision of the
Arbitrator, and the Parties shall not dispute nor question the validity of such
decision or award before any regulatory or other authority in any jurisdiction
where enforcement action is taken by the Party in whose favor the decision or
award is rendered, except in the case the decision or award was procured by
fraud.  The Arbitrator shall, upon the request of either Party, issue a written
opinion of the findings of fact and conclusions of law and shall deliver a copy
to each of the Parties.  Each Party shall bear its own costs and attorneys'
fees, and the Parties shall equally bear the fees, costs, and expenses of the
Arbitrator and the arbitration proceedings; provided, however, that the
Arbitrator may exercise discretion to award costs, including reasonable and
necessary attorneys' fees, to the prevailing Party.

 

9.2          Jurisdiction/Venue/Enforcement of Award.  The Parties consent and
submit to the exclusive personal jurisdiction and venue of the Supreme Court of
the State of New York and the United States District Court for the Southern
District of New York, each located in County of New York, State of New York, to
compel arbitration in accordance with this Agreement, to enforce any arbitration
award granted pursuant to this Agreement, including, any award granting
equitable or injunctive relief, and to otherwise enforce this Agreement and
carry out the intentions of the Parties to resolve all disputes arising under or
in connection with this Agreement through arbitration.

 

ARTICLE 10
MISCELLANEOUS

 

10.1        Confidentiality.  

 

(a)          Each Party will treat as confidential the Confidential Information
of the other Party, and will take all necessary precautions to assure the
confidentiality of such Confidential Information.  Each Party agrees to return
to the other Party upon the expiration or termination of this Agreement all
Confidential Information acquired from such other Party, except as to such
information it may be required to retain under Applicable Laws, and except for
one copy of such information to be retained by such Party solely to enable it to
assess its compliance with the confidentiality provisions of this Section
10.1.  From the date hereof through the period ending ten (10) years after the
Closing Date, neither Party shall, without the other Party’s express prior
written consent, use or disclose any such Confidential Information for any
purpose other than to carry out its obligations hereunder.  Each Party, prior to
disclosure of

 

11

 

 

Confidential Information of the other Party to any employee, consultant or
advisor shall ensure that such Person is bound in writing to observe the
confidentiality such Party’s Confidential Information on terms no less
restrictive than those contained herein.  The obligations of confidentiality
shall not apply to Confidential Information that the receiving Party is required
by law or regulation to disclose, provided however that the receiving Party
shall so notify the disclosing Party of its intent and cooperate with the
disclosing Party on reasonable measures to protect the confidentiality of the
Confidential Information.  Seller hereby acknowledges and agrees that any
Confidential Information of Seller on or before the Closing Date included in the
Assets shall be Buyer’s Confidential Information after the Closing Date.

 

10.2        Counterparts.  This Agreement may be executed in counterparts, each
of which shall be deemed an original and all of which shall constitute a single
document.

 

10.3        Entire Agreement.  This Agreement, and the Exhibits and Schedules
referenced herein, that certain Summary Separation Proposal between Retrophin
and Buyer’s Chief Executive Officer dated October 13, 2014, the Ancillary
Agreements and the other specific agreements contemplated herein or thereby
contain the entire agreement between the Parties with respect to the subject
matter hereof and supersede all previous agreements, negotiations, discussions,
writings, understandings, commitments and conversations with respect to such
subject matter.

 

10.4        Exhibits and Schedules.  The Exhibits and Schedules referenced
herein and attached hereto are incorporated into this Agreement by reference.

 

10.5        Governing Law.  This Agreement shall be governed by and construed
and interpreted in accordance with the laws of the State of New York
irrespective of the choice of laws principles of the State of New York.

 

10.6        Assignability.  This Agreement shall be binding upon and inure to
the benefit of the Parties and their respective successors and permitted
assigns.  Neither Party may assign its respective rights or delegate its
respective obligations under this Agreement without the express prior written
consent of the other Party; provided that either Party may assign or transfer
this Agreement, to an Affiliate (provided the assigning Party remains liable
hereunder), or to any Third Party in connection with the sale or transfer of the
business to which this Agreement relates.  

 

10.7        Third Party Beneficiaries.  Nothing in this Agreement shall be
deemed to create any third party beneficiary rights in or on behalf of any other
Person.

 

10.8        Notices.  All notices required to be given hereunder shall be in
writing and shall be given by personal delivery, by an internationally
recognized overnight carrier or by registered or certified mail, postage prepaid
with return receipt requested.  All notices hereunder shall be addressed as
follows:

 

  If to Seller, to: Retrophin, Inc.     777 Third Avenue, 22nd Floor     New
York, New York 10017     Attention:  General Counsel

 

12

 

 

  If to Buyer, to: Turing Pharmaceuticals AG     101 Avenue of the Americas, 9th
Floor     New York, New York 10013     Attention:  Chief Executive Officer      
  With a copy to: Reitler Kailas & Rosenblatt LLC     885 Third Avenue, 20th
Floor     New York, New York 10022     Attention:  Michael Hirschberg, Esq.

 

Either Party may, by notice to the other Parties given in the form specified in
this Section 10.8, change the address to which such notices are to be
given.  Notices delivered personally shall be deemed communicated as of actual
receipt; notices sent via overnight courier shall be deemed received three (3)
Business Days following sending; and notices mailed shall be deemed communicated
as of seven (7) Business Days after mailing.  A Party may change its address by
written notice in accordance with this Section 10.8.

 

10.9        Severability.  If any provision of this Agreement shall be held
invalid, illegal or unenforceable, the validity, legality or unenforceability of
the other provisions of this Agreement shall not be affected thereby, and there
shall be deemed substituted for the provision at issue a valid, legal and
enforceable provision as similar as possible to the provision at issue.

 

10.10     Survival.  Except as expressly set forth herein, the covenants,
representations and warranties contained in this Agreement, and liability for
the breach of any obligations contained herein, shall survive the Closing Date
and shall remain in full force and effect.

 

10.11     No Implied Waiver.  No failure or delay on the part of the Parties
hereto to exercise any right, power or privilege hereunder or under any
instrument executed pursuant hereto shall operate as a waiver; nor shall any
single or partial exercise of any right, power or privilege preclude any other
or further exercise thereof or the exercise of any other right, power or
privilege.

 

10.12     Amendments.  Any amendment or modification of this Agreement shall
only be valid if made in writing and signed by the Parties hereto.

 

10.13     Independent Contractors.  The relationship between Seller on the one
hand and Buyer on the other had is that of independent contractors and nothing
herein shall be deemed to constitute the relationship of partners, joint
venturers nor of principal and agent between Seller on the one hand and Buyer on
the other hand.

 

10.14     Expenses.  Except as expressly set forth herein, each Party shall pay
all of its own fees and expenses (including all legal, accounting and other
advisory fees) incurred in connection with the negotiation and execution of this
Agreement and the arrangements contemplated hereby.

 

10.15     Representation By Counsel; Interpretation.  Seller and Buyer each
acknowledges that it has been represented by its own legal counsel in connection
with this Agreement and the transactions contemplated by this
Agreement.  Accordingly, any rule of law, or any legal decision that would
require interpretation of any claimed ambiguities in this

 

13

 

 

Agreement against the Party that drafted it, has no application and is expressly
waived.  The provisions of this Agreement shall be interpreted in a reasonable
manner to effect the intent of Seller and Buyer.

 

(SIGNATURE PAGE FOLLOWS)

 

14

 

 

IN WITNESS WHEREOF, the Parties, intending to be bound hereby, have executed
this Agreement as of the date first written above.

 

  “Seller”       RETROPHIN, INC.           By: /s/ Stephen Aselage     Name:
Stephen Aselage     Title: Chief Executive Officer           “Buyer”      
TURING PHARMACEUTICALS AG           By: /s/ Martin Shkreli     Name: Martin
Shkreli     Title: Chief Executive Officer

 

15

 

 

EXHIBIT A

 

FORM OF BILL OF SALE

 

A-1

 

 

EXHIBIT B

 

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

 

B-1

